J. A26031/15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                    v.                   :
                                         :
ANN MARIE LEONARD,                       :         No. 350 MDA 2015
                                         :
                           Appellant     :


           Appeal from the Judgment of Sentence, January 21, 2015,
               in the Court of Common Pleas of Franklin County
               Criminal Division at No. CP-28-CR-0000245-2014


BEFORE: FORD ELLIOTT, P.J.E., WECHT AND PLATT,* JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:            FILED NOVEMBER 19, 2015

        Ann Marie Leonard appeals from the judgment of sentence of

January 21, 2015, following her conviction of one count of retail theft. 1 We

affirm.

        The facts in this case are as follows: on November 6, 2013, appellant

and her friend, Margaret Alvarez (“Alvarez”), decided to go grocery shopping

at Walmart in Chambersburg, Pennsylvania, in preparation for the upcoming

holidays. (Notes of testimony, 12/18/14 at 58.) Upon arriving at Walmart,

appellant and Alvarez decided to share a shopping cart, keeping their items

separate so they could each pay for their own items.      (Id. at 61.)   After




* Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S.A. § 3929.
J. A26031/15


filling their initial cart, Alvarez went to get another cart while appellant

remained in the store’s grocery section. (Id. at 22-23, 62.) After reuniting,

appellant and Alvarez separated again so that appellant could visit a friend

working at the bank located within the store.     (Id. at 62-63.)   Appellant

thought that she saw Alvarez leaving the store from the bank, and in what

appellant testified was an effort to attempt to prevent Alvarez from leaving

the store without her, appellant walked into the vestibule between the inside

and outside doors of the store with the cart and was confronted by a

Walmart asset protection associate, Cody Davis (“Davis”).       (Id.)    Davis

allowed appellant to call Alvarez, who met them in the vestibule.       (Id. at

50.) Upon Alvarez’s arrival to the vestibule, Davis “told her what was going

on.” (Id. at 52.) Davis also testified that Alvarez told him that she believed

that appellant intended to steal the items in the cart. (Id. at 84.) During

the course of her conversation with Davis, Alvarez testified that she

“probably did apologize” for the incident, but she did not recall making any

statements as to appellant’s intention to leave Walmart without paying for

her items. (Id. at 76.)

      The trial court has set forth the procedural history of this matter as

follows:

                  This case began with the filing of a Criminal
            Police Complaint by the Pennsylvania State Police on
            November 26, 2013 charging [appellant] with one
            count of Retail Theft graded as a misdemeanor of the
            first degree.       [Appellant] appeared for her
            preliminary hearing with counsel on January 28,


                                    -2-
J. A26031/15


          2014; [appellant] waived her right to a preliminary
          hearing   and   was   scheduled    for  mandatory
          arraignment in the Court of Common Pleas on
          March 12, 2014.

                On March 7, 2014, the Commonwealth filed an
          Information charging [appellant] with one count of
          Retail Theft graded as a misdemeanor of the first
          degree.     [Appellant] appeared for mandatory
          arraignment on March 12, 2014 and entered a plea
          of not guilty on the Information.      After several
          continuances of the case, [appellant] appeared
          before the trial court for a pretrial conference on
          October 31, 2014.        Trial was scheduled for
          December 18, 2014.

                Trial convened as scheduled and [appellant]
          was convicted as charged. The trial court entered an
          order at the conclusion of trial directing the Franklin
          County Adult Probation Department to prepare a
          mini pre-sentence report and set sentencing for
          January 21, 2015 before [Hon. Jeremiah D. Zook.]
          [Appellant] appeared for sentencing as scheduled;
          the Court sentenced [appellant] to serve a period of
          probation of 60 months on various conditions. On
          February 2, 2015, [appellant] filed a timely
          Post-Sentence         Motion         Pursuant        to
          Pa.R.Crim.P. 720(B).     [Appellant] challenged this
          Court’s imposition of 60 months of probation and the
          condition of 400 hours of community service;
          [appellant] requested that the length of probation be
          shortened to 24 months and the community service
          hours be reduced to 250. On February 4, 2015, this
          Court denied [appellant’s] motion without hearing.

                On February 23, 2015, [appellant] filed her
          Notice of Appeal of this Court’s judgment of
          sentence, dated January 21, 2015 denying
          [appellant’s] motion. This Court issued an order on
          the same date directing [appellant] to file a
          statement of errors complained of on appeal
          pursuant to Pa.R.A.P. 1925. On March 16, 2015,
          [appellant] complied with this Court’s February 23,
          2015 directive.


                                   -3-
J. A26031/15



Trial court opinion, 4/16/15 at 2-4.

      Appellant has raised the following issues for this court’s review

challenging the admissibility of evidence at trial and the discretionary

aspects of her sentence:

            I.     Whether the Trial Court abused its discretion
                   when it allowed the Commonwealth to present
                   evidence of a defense witness’s prior
                   inconsistent statement when, in fact, the
                   defense witness’s testimony at trial was not
                   inconsistent with her previous statement?

            II.    Whether the Trial Court abused its discretion in
                   denying Appellant’s Post-Sentence Motion for
                   Modification of Sentence after the Court
                   sentenced Appellant to 60 months probation
                   and to complete 400 community service hours?

Appellant’s brief at 6.

      The first issue for our review is whether the trial court abused its

discretion when it permitted the Commonwealth to introduce extrinsic

evidence of a defense witness’ alleged prior inconsistent statement.

            In reviewing a trial court’s ruling on the admissibility
            of evidence, our standard of review is one of
            deference. Questions concerning the admissibility of
            evidence are “within the sound discretion of the trial
            court . . . [and] we will not reverse a trial court’s
            decision concerning admissibility of evidence absent
            an    abuse    of   the    trial   court’s  discretion.”
            Commonwealth v. Brown, 52 A.3d 1139, 1197
            (Pa. 2012) (citation omitted).           “An abuse of
            discretion is not merely an error of judgment, but is
            rather the overriding or misapplication of the law, or
            the exercise of judgment that is manifestly
            unreasonable, or the result of bias, prejudice, ill-will,
            or partiality, as shown by the evidence of record.”


                                       -4-
J. A26031/15


             Commonwealth v. Mendez, 74 A.3d 256, 260 (Pa.
             Super. 2013), appeal denied, 87 A.3d 319 (Pa.
             2013). “If in reaching a conclusion the trial court
             overrides or misapplies the law, discretion is then
             abused and it is the duty of the appellate court to
             correct the error. Commonwealth v. Weakley,
             972 A.2d 1182, 1188 (Pa. Super. 2009), appeal
             denied, 986 A.2d 150 (Pa. 2009).

Commonwealth v. Belknap, 105 A.3d 7, 9-10 (Pa. Super. 2014).

     The Pennsylvania Rules of Evidence allow the introduction of a witness’

prior inconsistent statement for the purposes of impeaching the witness.

Pa.R.E. 613(a). Extrinsic evidence for the purposes of impeachment may be

introduced under the following three conditions:       (1) the contents of the

statement are disclosed to the witness; (2) the witness is given an

opportunity to explain or deny the making of the statement; and (3) an

adverse   party   is   given   an   opportunity   to   question   the    witness.

Pa.R.E. 613(b);   Commonwealth        v.   Charleston,   16   A.3d      505,   527

(Pa.Super. 2011). In order to impeach a witness’ credibility, the impeaching

party must establish that the witness actually made the inconsistent

statement.     Commonwealth v. Woods, 710 A.2d 626, 630 (Pa.Super.

1998).    This court further stated that “a summary of the [witness’]

statement cannot be used for impeachment purposes absent adoption of the

statement by the witness as his/her own.” Id.

     We find that Charleston is most analogous to the facts of the instant

appeal and therefore controls here.        In Charleston, the Commonwealth

attempted to obtain testimony from Nashua Sanders (“Sanders”), a friend of


                                     -5-
J. A26031/15


both the defendant and the victim, and Clara Stanton (“Stanton”), the

victim’s mother, regarding a conversation in which Sanders allegedly told

Stanton that “[the defendant] had told Sanders, one week before the

murder, of his intent to rob the victim.” Charleston, 16 A.3d at 509, 526.

At trial, Sanders denied that such a conversation ever took place.     Id. at

526.   For the purposes of impeaching Sanders, the Commonwealth called

Stanton to testify about the alleged conversation that she had with Sanders.

Id. at 527. This court held that the trial court did not abuse its discretion

when the trial court permitted Stanton to testify regarding her conversation

with Sanders, stating that Stanton’s testimony is considered extrinsic

evidence of a prior inconsistent statement as is permitted by Rule 613(b).

Id.

       In the instant case, the Commonwealth complied with all three

requirements under Rule 613(b).         First, the Commonwealth confronted

Alvarez by asking her if she recalled having a conversation with Davis

regarding   appellant’s   intent   to    steal   the   items   in   question.2



2
  Davis’s account of his conversation with Alvarez, to which he testified on
rebuttal, is as follows:

            She [Alvarez] said I’m sorry, I can’t believe this
            happened in that manner, and I [Davis] just simply
            asked her I said, well, do you believe she did it or
            no, and she goes, well, yeah, I do. She’s been
            through a lot and I’m still in shock but yeah, I do.

Notes of testimony, 12/18/14 at 84.


                                      -6-
J. A26031/15


Pa.R.E. 613(b)(1); notes of testimony, 12/18/14 at 76.           Second, the

Commonwealth, during its cross-examination of Alvarez, provided Alvarez

with the opportunity to deny or explain her statements. Pa.R.E. 613(b)(2);

notes of testimony, 12/18/14 at 76. Specifically, during cross-examination,

Alvarez indicated that she could not recall making such a statement to

Davis, and that she did not think that she could have made that statement:

            Q:    Do you recall you said you believe that you
                  probably apologized, it sounds like something
                  you would do, correct?

            A:    Yes.

            Q:    I asked you do you recall telling Mr. Davis that
                  you believe Ms. Leonard stole those items?

            A:    I can’t recall, sir.

            Q:    You don’t recall saying that or you don’t recall
                  that you—you don’t recall it at all?

            A:    I don’t recall it all, I’m sorry.

            Q:    Do you believe you could have made that
                  statement?

            A:    I don’t know. I don’t think so

            Q:    You don’t think so?

            A:    No.

Id.   Finally, the adverse party had an opportunity to question the witness

when defense counsel re-examined Alvarez on re-direct. Pa.R.E. 613(b)(3);

notes of testimony, 12/18/14 at 76-77. During re-direct, Alvarez reiterated

that while she “probably did apologize” to Walmart asset protection


                                         -7-
J. A26031/15


associates for the incident, she did not have any memory of making any

statements relating to whether or not appellant intended to steal the items

in question. (Notes of testimony, 12/18/14 at 76.)

      Therefore, we find that the trial court did not abuse its discretion by

permitting the Commonwealth to introduce extrinsic evidence regarding

Alvarez’s prior inconsistent statements, and that the Commonwealth

complied with all three elements of Rule 613(b).

      The second issue before this court is whether the trial court abused its

discretion in regards to discretionary aspects of appellant’s sentence.

            A challenge to the discretionary aspects of
            sentencing is not automatically reviewable as a
            matter of right. Commonwealth v. Hunter, 768
            A.2d 1136 (Pa. Super. 2001)[,] appeal denied, 796
            A.2d 979 (Pa. 2001).         When challenging the
            discretionary aspects of a sentence, an appellant
            must invoke the appellate court’s jurisdiction by
            including in his brief a separate concise statement
            demonstrating that there is a substantial question as
            to the appropriateness of the sentence under the
            Sentencing Code. Commonwealth v. Mouzon, 812
            A.2d    617    (Pa.   2002);   Commonwealth v.
            Tuladziecki, 522 A.2d 17 (Pa. 1987); 42 Pa. C.S.A.
            § 9781(b); Pa.R.A.P. 2119(f). “The requirement that
            an appellant separately set forth the reasons relied
            upon for allowance of appeal ‘furthers the purpose
            evident in the Sentencing Code as a whole of limiting
            any challenges to the trial court’s evaluation of the
            multitude of factors impinging on the sentencing
            decision to exceptional cases.’” Commonwealth
            v. Williams, 562 A.2d 1385, 1387 (Pa. Super. 1987)
            (en banc) (emphasis in original).

Commonwealth v. McNear, 852 A.2d 401, 407-408 (Pa. Super. 2004).




                                     -8-
J. A26031/15


      Appellant failed to include a Rule 2119(f) statement in her brief, and

the Commonwealth has likewise failed to object to the lack of a Rule 2119(f)

statement. Since the requirement of such a statement is procedural and not

jurisdictional, “the Commonwealth’s failure to object or otherwise assert the

defect in the form of Appellant’s brief has resulted in a waiver of defect.”

Commonwealth v. Titus, 816 A.2d 251, 255 (Pa.Super. 2003) (citations

omitted); see also Commonwealth v. Brougher, 978 A.2d 373, 375

(Pa.Super. 2009) (failure of the appellant to comply with Rule 2119(f),

where the Commonwealth does not object to statement’s absence, does not

compel waiver).       Therefore, we must determine whether there is a

substantial question requiring us to review the discretionary aspects of the

sentence imposed by the trial court. Whether an issue raises a substantial

question    is   a    determination   made   on    a   case-by-case    basis.

Commonwealth v. McAfee, 849, A.2d 270, 274 (Pa.Super. 2004) (citation

omitted).

      A substantial question is raised when an appellant “advances a

colorable argument that the sentencing judge’s actions were either:

(1) inconsistent with a specific provision of the Sentencing Code; or

(2) contrary to the fundamental norms which underlie the sentencing

process.”   Commonwealth v. Prisk, 13 A.3d 526, 533 (Pa.Super. 2011)

(citation omitted).




                                      -9-
J. A26031/15


     In the instant appeal, appellant is unable to meet either of the

requirements for a substantial question. First, as appellant concedes in her

brief, the sentencing judge’s actions were not inconsistent with a specific

provision of the Sentencing Code.      A sentencing judge is permitted to

impose a sentence of probation for a maximum length equivalent to the

maximum length in which a defendant may be incarcerated.3 42 Pa.C.S.A.

§ 9754(a).   Specifically, appellant states that she was sentenced by the

sentencing   court   to   the   “maximum     term   of   probation   permissible.”

(Appellant’s brief at 22 (emphasis added).) While the sentencing court did

set appellant’s probation for the statutory maximum of 60 months, it did so

within the sentencing guidelines, which suggest a penalty ranging from

restorative sanctions to one month of confinement.

     Second, appellant has failed to demonstrate how her sentence is

“contrary to the fundamental norms which underlie the sentencing process,”

as contemplated by this court in Prisk.             Here, the sentencing court

sentenced appellant to 60 months’ probation, 400 hours of community

service, and restitution. (Sentencing order, 1/21/15.) The sentencing court

also added a provision that gave appellant the opportunity to have her

supervision terminated if she complied with all other terms of her probation




3
  Appellant was convicted of a first-degree misdemeanor, which carries a
statutory maximum sentence of five years’ imprisonment. 18 Pa.C.S.A.
§ 1104(1).


                                    - 10 -
J. A26031/15


after 36 months,4 and had all costs and restitution paid in full.        (Id.)   By

imposing such a sentence, the sentencing court acted fully within its

discretion under the sentencing guidelines and therefore imposed a sentence

that was in full compliance with the fundamental norms that underlie the

sentencing process.

     Therefore, we find that appellant has failed to raise a substantial

question   as   to   the   discretionary   aspects   of   the   sentencing   court’s

January 21, 2015 judgment of sentence.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/19/2015




4
  As noted by the trial court, in order for appellant to qualify to have her
supervision terminated after 36 months, appellant would be required to
perform approximately 11 hours per month of community service. (Trial
court opinion, 4/16/15 at 13.)


                                      - 11 -